                         United States District Court
                       Western District of North Carolina
                              Asheville Division

    Reymundo Monge Rodriguez,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                1:21-cv-00153-MR
                                      )                1:06-cr-00004-MR
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 21, 2021 Order.

                                               June 21, 2021
